ACCEPTED
                                                                                               03-14-00454-CR
                                                                                                      3867091
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          1/22/2015 3:47:33 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK

                                   NO.03-14-00454-CR

CLIFTON CREWS HOYT                                    INTHE               FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
V.                                                    THIRD COURT OF APPEALS
                                                                   1/22/2015 3:47:33 PM
THE STATE OF TEXAS                                    AUSTIN, TEXAS JEFFREY D. KYLE
                                                                           Clerk


       STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:


       NOW COMES the State of Texas, Appellee in the above entitled and numbered

cause and files this Motion for Extension of Time to File Appellee's Brief, and in support

thereof would show the Court the following:

                                                I.

       Appellant was found guilty of Driving While Intoxicated, 3rd or more, a Third

Degree felony enhanced to a Second Degree felony, and the Judge assessed

punishment at 12 years confinement in the Texas Department of Criminal Justice on June

11, 2014. Appellant filed a Notice of Appeal on July 22, 2014. Appellant's brief was filed

on November 20,2014. The State's brief is currently due on December 22,2014.

                                               II.

       The State has previously requested an extension in this case which was granted

by the Court on December 19, 2014.

                                               III.

       The State requests this extension of time due to the following:    Counsel for the

State was out of the office for two weeks from December 20, 2012 to January 4,2015 for

vacation and holiday time.    Additionally, Counsel for the State has been involved in

prosecution of cases including preparation for contested hearing, pretrial hearings, grand

jury case review, negotiations with opposing counsel, guilty pleas and other hearings in

additional pending felony cases.
       WHEREFORE, The Attorney for the State requests an extension of thirty (30) days

to February, 22, 2015, in which to file State's Brief.

                                                            Respectfully submitted,




                                                             L------_~~

                                                           Richard Villarreal
                                                           Assistant District Attorney
                                                           51 st Judicial District
                                                           124 W. Beauregard, Suite B
                                                           San Angelo, TX 76903
                                                           (325) 659-6583
                                                           State Bar No. 00797602


      SWORN TO AND SUBSCRIBED before me by the said Richard Villarreal, this
19th day of January, A. D. 2015.


        ,t~t~?f.ZZ;'~ CHRISTINE GEORGE
                                                            ~~,;L~
                                                           Notary Public
        ~~1~f~ Notory Public, State of Texas
         ;or::.·.~.··~i   My Commission Expires            State of Texas
         ~Z'J,:?I~I~~*       June 28, 2016


                                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Extension

of Time to File Appellee's Brief was this 19th day of January, 2015, delivered to John

Thomas Floyd III and Christopher M. Choate, Attorneys for Appellant, through e-file

.txcourts.gov



                                                             (
                                                           Richard Villarreal